Citation Nr: 0402714	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-09 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO), which increased the evaluation 
of the veteran's lumbosacral strain to 40 percent. 


REMAND

The Board notes that the veteran is currently only service-
connected for lumbosacral strain.  A preliminary review of 
the medical record reflects that the report of a December 
2000 private MRI noted physical findings most consistent with 
a sub ligamentous herniated disk.  In addition, the report of 
the veteran's most recent VA examination, dated in March 
2001, reflects that the veteran had diminished sensation in 
the lateral aspect of the leg and medial aspect of the foot 
on the right.  The Board finds that this evidence raises the 
issue of entitlement to service connection for degenerative 
disc disease, secondary to lumbosacral strain, which is 
intertwined with the increased rating claim on appeal.  A VA 
opinion as to the relationship, if any, between the veteran's 
service-connected lumbosacral strain and disc findings is 
necessary for the proper adjudication of the raised secondary 
service connection claim and readjudication of the increased 
rating claim must be deferred pending completion of this 
development.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. 
Brown, 6 Vet. App. 157 (1994).  See also Parker v. Brown, 7 
Vet. App. 116 (1994) (A claim is intertwined if the RO would 
have to reexamine the underlying merits of any denied claim 
which is pending on appeal before the Board).

The Board also notes that at the time of the November 2001 
rating on appeal, the veteran's 40 percent evaluation was the 
highest evaluation available under DC 5295, lumbosacral 
strain.  However, effective September 26, 2003, changes were 
made to some of the criteria for evaluating spine disorders.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  The revised 
criteria provide for potential evaluations in excess of 40 
percent for lumbosacral strain.  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  The 
veteran, however, has not been notified of the newly enacted 
provisions of Diagnostic Codes 5235-5243 to date, as his 
statement of the case is dated in May 2002.  

The RO must also ensure compliance with the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) codified, in pertinent part, 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  Such notice must 
include informing the veteran what he must show to prevail in 
this claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portions of the information 
and evidence necessary to substantiate 
the veteran's claim are to be provided by 
the veteran and VA.  38 U.S.C.A. § 5103 
(a)(b); Quartuccio, supra.

2. The RO is requested to return the 
veteran's claims file to Mark Zimmerman, 
M.D., at the VA Medical Center (VAMC) in 
Albuquerque, New Mexico, for an opinion 
as to whether the veteran's service-
connected lumbosacral strain caused or 
aggravated degenerative disc disease.  
Dr. Zimmerman should be requested to 
review the claims file, including the 
March 2001 VA examination report, and 
specifically state whether he believes is 
at least as likely as not (50 percent or 
greater likelihood) that the veteran's 
service-connected lumbosacral strain 
caused or aggravated (chronic worsening 
or permanent increase in the underlying 
condition beyond its natural progression 
versus a temporary flare-ups of symptoms) 
degenerative disc disease.  If Dr. 
Zimmerman is unable to provide an opinion 
without resort to speculation, he should 
so indicate.

If Dr. Zimmerman is not available to 
offer the requested opinion, another VA 
physician should review the claims file 
(including the March 2001 VA examination 
report ), and answer the above question.  
If the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should so indicate.

If Dr. Zimmerman or a different VA 
examiner conclude that another 
examination is required, such an 
examination (including all indicated 
tests) should be conducted and the above 
question should then be answered.  

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Thereafter, the RO should adjudicate 
the raised, intertwined claim for 
entitlement to service connection for 
degenerative disc disease, secondary to 
service-connected lumbosacral strain, and 
then readjudicate the issue of 
entitlement to an evaluation in excess of 
40 percent for lumbosacral strain, to 
include consideration of the revised 
regulatory criteria for rating spine 
disabilities found in 38 C.F.R. § 4.71a, 
effective September 26, 2003.  If either 
of the benefits sought on appeal remain 
denied, the veteran should be provided 
with an SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




